                                      1   GIL GLANCZ
                                          NEVADA BAR NO. 9813
                                      2   SELMAN BREITMAN LLP
                                          3993 Howard Hughes Parkway, Suite 200
                                      3   Las Vegas, NV 89169-0961
                                          Telephone:   702.228.7717
                                      4   Facsimile:   702.228.8824
                                          Email:       gglancz@selmanlaw.com
                                      5
                                          LINDA WENDELL HSU (Pro Hac Vice)
                                      6   CALIFORNIA BAR NO. 162971
                                          PETER W. BLOOM (Pro Hac Vice)
                                      7   CALIFORNIA BAR NO. 313507
                                          SELMAN BREITMAN LLP
                                      8   33 New Montgomery, Sixth Floor
                                          San Francisco, CA 94105
                                      9   Telephone:     415.979.0400
                                          Facsimile:     415.979.2099
                                     10   Email:         lhsu@selmanlaw.com
                                                         pbloom@selmanlaw.com
                                     11
    LLP




                                          Attorneys for Defendant/Cross-Claimant
                                     12   NAUTILUS INSURANCE COMPANY
Selman Breitman
                  ATTORNEYS AT LAW




                                     13
                                                                        UNITED STATES DISTRICT COURT
                                     14
                                                                               DISTRICT OF NEVADA
                                     15

                                     16   ROBERT "SONNY" WOOD, an individual;               Case No. 2:17-CV-02393-MMD-DJA
                                          ACCESS MEDICAL, LLC, a Delaware limited
                                     17   liability company,
                                                                                            STIPULATION AND [PROPOSED]
                                     18                  Plaintiffs,                        ORDER FOR EXTENSION (SECOND
                                                                                            REQUEST) OF DEADLINES TO MOVE
                                     19          v.                                         FOR FEES AND COSTS FROM
                                                                                            NAUTILUS'S DISCOVER MOTIONS
                                     20   NAUTILUS INSURANCE GROUP, a                       HEARD ON FEBRUARY 20, 2020
                                          Delaware limited liability company, et al.,
                                     21
                                                         Defendant.
                                     22

                                     23   NAUTILUS INSURANCE COMPANY,

                                     24              Cross-Claimant,
                                                  v.
                                     25   ROBERT "SONNY" WOOD; ACCESS
                                          MEDICAL, LLC; FLOURNOY
                                     26   MANAGEMENT, LLC AND ROES 1-10,
                                          inclusive,
                                     27
                                                         Counter-Defendants.
                                     28
                                                                                        1
3892 42806 4830-5806-9687 .v1
                                      1

                                      2          The parties hereto, by and through their undersigned counsel, stipulate for an extension of

                                      3   the deadline associated with Defendant Nautilus Insurance Company's ("Nautilus's") Request for

                                      4   Sanctions arising out of its Motion to Quash the Subpoena to the Cutler Law Firm, ECF No. 168

                                      5   and its Motion for a Protective Order, ECF No. 184 (collectively "the Motions").

                                      6          In the hearing on the Motions on February 20, the Court permitted Nautilus to file a motion

                                      7   to recover fees and costs related to the Motions within 14 days. The Court also required that the

                                      8   parties meet and confer on the fees and costs issue and amounts prior to Nautilus filing the motion.

                                      9          The parties are making progress in the meet and confer process, but have not yet reached

                                     10   an agreement or an impasse. In light of that, and due to the current ongoing meet and confer

                                     11   communications, the parties request that the Court order:
    LLP




                                     12          1. Nautilus's motion for fees and costs, if necessary, is currently due on March 19, 2020
Selman Breitman
                  ATTORNEYS AT LAW




                                     13              but that deadline is continued to April 2, 2020.

                                     14          2. Access and Wood's opposition, if necessary, is currently due on April 2, 2020, but that

                                     15              deadline is continued to April 16, 2020.

                                     16          3. Nautilus's reply, if any, is currently due April 9, 2020 but that deadline is continued to

                                     17              April 23, 2020.

                                     18   IT IS SO STIPULATED.

                                     19
                                          DATED: March 12, 2020                  SELMAN BREITMAN LLP
                                     20

                                     21
                                                                                 By:     /s/ Linda Wendell Hsu
                                     22                                                    GIL GLANCZ
                                                                                           NEVADA BAR NO. 9813
                                     23                                                    LINDA WENDELL HSU (Pro Hac Vice)
                                                                                           CALIFORNIA BAR NO. 162971
                                     24                                                    PETER W. BLOOM (Pro Hac Vice)
                                                                                           CALIFORNIA BAR NO. 313507
                                     25                                                    33 New Montgomery, Sixth Floor
                                                                                           San Francisco, CA 94105-4537
                                     26                                                    Phone: 415.979.2024
                                                                                           Facsimile: 415.979.2099
                                     27                                                    Attorneys for Defendant/Cross-Claimant
                                                                                           NAUTILUS INSURANCE COMPANY
                                     28
                                                                                           2
3892 42806 4830-5806-9687 .v1
                                      1   DATED: March 12, 2020       KRAVITZ, SCHNITZER & JOHNSON, CHTD

                                      2

                                      3                               By:     /s/ Jordan P. Schnitzer________
                                                                              JORDAN P. SCHNITZER
                                      4                                       NEVADA BAR NO. 10744
                                                                              THE SCHNITZER LAW FIRM
                                      5                                       9205 W. Russell Road, Suite 240
                                                                              Las Vegas, NV 89148
                                      6                                       Phone: (702) 960-4050
                                                                              Facsimile: (702) 960-4092
                                      7                                       Attorneys for Defendants ACCESS MEDICAL,
                                                                              LLC and ROBERT CLARK WOOD, II
                                      8

                                      9

                                     10

                                     11
    LLP




                                     12
Selman Breitman
                  ATTORNEYS AT LAW




                                     13         IT IS SO ORDERED:

                                     14           March 13, 2020
                                          Dated: __________________         ____________________________________
                                     15                                     Magistrate Judge Daniel J. Albregts
                                                                            Daniel J. Albregts
                                                                            United States Magistrate Judge
                                     16

                                     17

                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28
                                                                               3
3892 42806 4830-5806-9687 .v1
                                      1                                      CERTIFICATE OF SERVICE

                                      2

                                      3           I hereby certify that I am an employee of SELMAN BREITMAN LLP and, pursuant to

                                      4   Local Rule 5.1, service of the foregoing STIPULATION AND [PROPOSED] ORDER FOR

                                      5   EXTENSION (SECOND REQUEST) OF DEADLINES TO MOVE FOR FEES AND

                                      6   COSTS FROM NAUTILUS'S DISCOVER MOTIONS HEARD ON FEBRUARY 20, 2020

                                      7   on this 12th day of March, 2020, via the Court's CM/ECF electronic filing system addressed to all

                                      8   parties on the e-service list, as follows:

                                      9
                                          Martin Kravitz                                     Jordan P. Schnitzer
                                     10   L. Renee Green                                     THE SCHNITZER LAW FIRM
                                          KRAVITZ, SCHNITZER & JOHNSON                       9205 W. Russell Road, Suite 240
                                     11
    LLP




                                          8985 s. Eastern Ave, Ste.200                       Las Vegas, NV 89148
                                          Las Vegas, NV 89123                                Phone: (702) 960-4050
                                     12   Phone: (702) 362-6666                              Facsimile: (702) 960-4092
Selman Breitman




                                          Facsimile: (702 362-2203                           Email: Jordan@theschnitzerlawfirm.com
                  ATTORNEYS AT LAW




                                     13   Email: mkravitz@ksjattorneys.com
                                                 rgreen@ksjattorneys.com                     Attorneys for Plaintiffs ROBERT "SONNY"
                                     14                                                      WOOD and ACCESS MEDICAL, LLC
                                          Attorneys for Plaintiffs ROBERT "SONNY"
                                     15   WOOD and ACCESS MEDICAL, LLC
                                     16

                                     17

                                     18

                                     19
                                                                                                      /s/ Pamela Smith
                                     20                                                                 PAMELA SMITH
                                                                                               An Employee of Selman Breitman LLP
                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28
                                                                                         4
3892 42806 4830-5806-9687 .v1
